Citation Nr: 0909587	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-35 332	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1942 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issue remaining on 
appeal was remanded in December 2006 for additional 
development to include consideration of an intertwined 
service connection claim for a cervical spine injury.  
Service connection was established for that disorder in a 
September 2008 rating decision.  The Veteran was notified of 
the determination, but did not express any disagreement.  
Therefore, the Board finds the requested development has been 
completed and that the case has been properly developed for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate the Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
3.340, 4.16 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in August 2002 and December 2006.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the December 2006 correspondence.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  In this case, the 
provided VCAA notice letters informed the Veteran that in 
order to prevail on his claim the evidence must show that he 
was unable to secure or follow a substantially gainful 
occupation because of his service-connected disabilities.  
The Veteran was also given information regarding the specific 
criteria relevant to his claim, including the disability 
percentage requirements and the requirements for an 
extraschedular evaluation, and provided examples of the types 
of medical and lay evidence he could submit in support of his 
claim.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) Disabilities 
resulting from common etiology or a single accident, (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) Multiple injuries incurred in action, 
or (5) Multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2008).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).  
In this case, the Veteran contends that he is unemployable as 
a result of his service-connected disabilities.  He submitted 
a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, in September 2002 and 
asserted that he was prevented from securing or following any 
substantially gainful occupation due to his vision, hearing, 
back, and stomach disabilities.  He reported he last worked 
full time in the late 1980's and that he became too disabled 
to work in April 2000.  He stated he had been employed as a 
traffic signal maintenance supervisor for a city engineering 
department from 1967 to 1987.  He noted he was retired, but 
that he left his last job because of his disability.  He 
further explained that he had retired because the job 
required he work long hours and it had become difficult for 
him to do the time.  He did not provide any information in 
response to a question as to whether he had tried to obtain 
other employment since he became too disabled to work.  He 
also reported he had completed four years of high school 
education and that he had taken short job-related courses in 
street maintenance and traffic signal operation.  

In statements in support of his claim he asserted he was 
unemployable as a result of his service-connected 
disabilities.  He noted he was blind in the right eye and 
that his back disability alone rendered him unemployable.  
The available medical evidence includes diagnoses of service-
connected and nonservice-connected disabilities without 
opinion as to employability.  

VA records show service connection has been established for 
right eye macular degeneration (30 percent), osteoarthritis, 
herniated nucleus pulposus, and intervertebral disc disease 
to the lumbar spine (20 percent), duodenal ulcer and hiatal 
hernia with cholecystectomy (10 percent), ventral hernia (10 
percent), tinnitus associated with right ear hearing loss (10 
percent), osteoarthritis to the cervical spine (10 percent), 
and right ear hearing loss (0 percent).  His combined 
service-connected disability rating is 60 percent.  

It is significant to note that the Veteran has other, 
nonservice-connected disorders, to include atrial 
fibrillation, status post cardiac pacemaker (2006), and 
status post percutaneous transluminal coronary angioplasty 
(PTCA) (2007). 

Based upon the evidence of record, the Board finds it has not 
been demonstrated that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  His combined 60 percent 
rating may not be considered as one disability and the 
schedular rating criteria for TDIU consideration under 
38 C.F.R. § 4.16(a) are not met.  All claims for additional 
service connection evaluations and increased ratings have 
been fully adjudicated.  The record shows he retired from his 
last employment in 1987 at 66 years old: there is no medical 
evidence demonstrating that he either retired as a result of 
a service-connected disability or that he is presently 
unemployable as a result of his service-connected 
disabilities.  There is also no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization, related to his service-connected 
disabilities that would take the case outside the norm so as 
to warrant referral for extra-schedular rating consideration.  
Therefore, the claim for entitlement to TDIU must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.  


ORDER

Entitlement to TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


